HAYS, Circuit Judge
(dissenting in part):
I dissent from the decision to grant defendant a new trial unless plaintiff remits $105,000 of the amount awarded him by the jury.
Plaintiff’s evidence as to his injury is uncontradicted. The foreparts of his right foot including the great toe joint and the second metatarsal were crushed and shattered by the 300 pound tie falling from a height of five feet. He was treated in hospitals for more than nine weeks and underwent five serious operations on the foot. He suffered great pain in his foot at all times since the accident and will continue to suffer pain unless the foot is amputated. Because of the inadequacy of the blood supply resulting from the injury, there is constant danger of infection. Plaintiff cannot now bear weight on the foot nor will the condition of the foot improve in this respect in the future. He is severely limited in the kind of work he can do and clearly will never be able to return to his former employment.
The trial judge, who was surely in a better position to weigh the evidence than we are, referred to “the total absence of exaggeration” in plaintiff’s testimony describing “the excruciating physical pain and mental anguish” he has endured since the accident. “On the record here,” said the trial judge, “it [the jury] had good and sufficient reason to regard and assess [the plaintiff’s pain and suffering — -past and future] as excruciating, deep-seated, unrelenting and debilitating — the inducing cause of his constant misery.” Of the jury’s award the trial court said, “We found nothing untoward, inordinate, unreasonable or outrageous — nothing indicative of a runaway jury or one that lost its head.”
While I have no doubt that we have the power to order remittitur, we should use that power sparingly indeed. We are not justified in substituting our opinion for the verdict of the jury except in the most extreme case.
“It is well established, however, that when an appellant seeks a new trial because the verdict was excessive, the grounds for setting aside a denial of such a motion are quite narrow. If the ‘action of the trial court * * * [is] not without support in the record * * its action should not * * * [be] disturbed by the Court of Appeals.’ Neese v. Southern Ry. Co., [350 U.S. 77, 76 S.Ct. 131, 100 L.Ed. 60 (1955)]. And this Court has held that a new trial should not be ordered unless there has been ‘an abuse of discretion’ and the verdict ‘is so high that it would be a denial of justice to permit it to stand.’ Dagnello v. Long Is. R.R. Co., supra, 289 F.2d at 806. Accord, Dia-pulse Corp. of America v. Birtcher Corp., 362 F.2d 736 (2d Cir.) cert, dismissed, 385 U.S. 801, 87 S.Ct. 9, 17 L.Ed.2d 9 (1966); La France v. New York, N. H. & H. R.R. Co., 292 F.2d 649, 650 (2d Cir. 1961) (verdict will not be modified unless ‘fantastic’); Wooley v. Great Atl. & Pac. Tea Co., 281 F.2d 78, 80 (3d Cir. 1960) (verdict not to be disturbed unless ‘so grossly excessive as to shock the judicial conscience’ so that it would be a ‘manifest abuse of discretion’ not to order a new trial).” Caskey v. Village of Wayland, 375 F.2d 1004, 1007 (2d Cir. 1967).
Nor is it amiss, in view of the preferred position to which jury verdicts are entitled in cases under the Federal Employers’ Liability Act, to point out that in no previous case arising under that Act has our circuit ordered remittitur on the ground of excessiveness of the verdict. In Dagnello v. Long Island R.R. Co., 289 F.2d 797 (2d Cir. 1961), on which the majority seeks to rely, the court in fact refused to order remittitur and in Hill v. Long Island R.R. Co., 257 F.2d 736 (2d Cir. 1958), remittitur was ordered because of an ambiguity in the jury’s verdict and not because the verdict was excessive.
*486It is to be hoped that the disregard by the majority in this case for the integrity of the jury’s verdict will not be taken by the district courts to justify a widespread increase in the use of remittitur.